Citation Nr: 1722431	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-24 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected posttraumatic stress disorder (PTSD) on an extraschedular basis under 38 C.F.R. § 4.16(b) prior to September 22, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from September 2001 to September 2004.  This matter comes to the Board on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2010 rating decision, VA service connected the Veteran's PTSD.  VA rated the PTSD as 50 percent disabling, effective February 10, 2010, the date VA received the Veteran's service connection claim.  VA, in the same decision, also denied a TDIU.

The Veteran disagreed only with the TDIU denial in a Notice of Disagremenet VA received in July 2011.

In September 2011, the Veteran claimed his PTSD had worsened.  VA examined the Veteran in November 2011.  Based on this examination, VA rated the PTSD as 70 percent disabling, effective September 22, 2011.

VA, after several additional compensation examinations, ultimately awarded a TDIU in a June 2016 rating decision.  VA granted the TDIU, effective September 22, 2011.  Although the Veteran did not disagree with the effective date VA assigned, VA construed its grant as partial, as it did not award the TDIU to the earliest possible date.  Thus, VA issued a Supplemental Statement of the Case for the issue on the title page above.

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a).  

If the Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (emphasis added).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age which would have justified a TDIU prior to September 22, 2011.  See 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue would be addressed if such a referral was made.  38 C.F.R. § 4.16(b).

The Board cannot assign an extraschedular evaluation in the first instance.  Rather, the Board's analysis is limited to merely granting or denying the Veteran's request for referral for an earlier effective date for TDIU on an extraschedular basis prior to September 22, 2011.  Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009).  Nevertheless, the Board may adjudicate whether a referral to the Under Secretary for Benefits or Director of Compensation Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  That is, where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary, the claimant's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Director of Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

Once a referral for an extraschedular rating under § 4.16(b) is made by the Board, if, and only if, the appropriate official has determined that an extraschedular evaluation under § 4.16(b) is not warranted does the Board have jurisdiction to decide the claim on the merits when it returns.  Accordingly, the Board must make the initial determination as to whether referral to the Director of Compensation Service is appropriate for an extraschedular evaluation under § 4.16(b) prior to September 22, 2011.  

Prior to September 22, 2011, the Veteran had one service-connected disability - PTSD, which VA rated as 50 percent disabling.  Therefore, prior to September 22, 2011, the Veteran does not satisfy the threshold minimum percentage rating requirements for a TDIU rating under the provisions of  38 C.F.R. § 4.16(a).  

Consequently, the only remaining question in this case is whether there is plausible evidence the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD, for purposes of a possible extraschedular TDIU evaluation prior to September 22, 2011.  38 C.F.R. § 4.16(b).  The Board finds there is some plausible evidence of unemployability prior to September 22, 2011.  Most notably, the VA compensation examiner in August 2010 found that both the Veteran's "social adaptability and interactions" and "ability to maintain employment, perform job duties in a reliable, flexiable, and efficient manner" were "moderately-to-considerably impaired."

Therefore, although it will result in additional delay in adjudicating the appeal, a remand is required for the Director of Compensation Service to determine if an extraschedular rating prior to September 22, 2011 is warranted for a TDIU under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Submit the issue of entitlement to an earlier effective date for the grant of TDIU prior to September 22, 2011, on an extraschedular basis only, to the Director of Compensation Service.  An extraschedular evaluation under 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  Also, the Veteran's employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered under 38 C.F.R. § 4.16(b).  

In rendering the above opinion, the Director of Compensation Service must expressly consider and address the plausible evidence of unemployability noted in the August 2010 VA compensation examination.  Specifically, the VA compensation examiner found that both the Veteran's "social adaptability and interactions" and "ability to maintain employment, perform job duties in a reliable, flexiable, and efficient manner" were "moderately-to-considerably impaired."

2.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Thereafter, consider all of the evidence of record and readjudicate the issue of entitlement to an effective date earlier than September 22, 2011, for the award of an extraschedular TDIU under 38 C.F.R. § 4.16(b).  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his represenative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




